                 Case 2:21-cv-00270-BJR Document 4 Filed 03/04/21 Page 1 of 3




                                                               THE HONORABLE ___________
 1

 2

 3

 4

 5

 6

 7                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10    PARLER, LLC,                                         Case No. 21-cv-00270

11                            Plaintiff,                   DECLARATION OF ANGELO J.
                                                           CALFO IN SUPPORT OF PLAINTIFF’S
12           vs.                                           MOTION FOR REMAND OR IN THE
                                                           ALTERNATIVE FOR DISMISSAL
13    AMAZON WEB SERVICES, INC., and                       WITHOUT PREJUDICE
      AMAZON.COM, INC.,
14

15                            Defendants.                  NOTE ON MOTION CALENDAR:
                                                           March 26, 2021
16                                                         Without Oral Argument

17

18

19          I, Angelo J. Calfo, declare and say:

20          1.      I am a practicing attorney in the State of Washington and a partner with Calfo Eakes

21   LLP. Calfo Eakes represents plaintiff Parler LLC in this matter. I am competent to testify and

22   have personal knowledge of the following.

23          2.      On February 13, 2021, Parler engaged Calfo Eakes in relation to its claims against

24   Amazon.com, Inc. and Amazon Web Services, Inc. (“Defendants”). At the time Calfo Eakes was

25
      CALFO DECLARATION ISO PLAINTIFF’S                                                 LAW OFFICES
      MOTION FOR REMAND                                                             CALFO EAKES LLP
      (Case No. 2:21-cv-00270) - 1                                           1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:21-cv-00270-BJR Document 4 Filed 03/04/21 Page 2 of 3




 1   engaged, a complaint by Parler alleging federal and state claims had been filed in this Court (the

 2   “Federal Action”) and a motion for an injunction had been brought and denied.

 3          3.      Working with Parler’s legal team, Calfo Eakes analyzed information relating to

 4   Parler’s potential claims against Defendants, including the pleadings in the Federal Action, and

 5   determined that it would be appropriate for Parler to focus on its state-based remedies in

 6   Washington state court following state procedures. The complaint ultimately filed in state court

 7   contains several state law claims not included in the Federal Action. It also names an additional

 8   defendant, Amazon.com, Inc. (Both the original defendant, AWS, and the new defendant,

 9   Amazon.com, Inc. are forum defendants.)

10          4.      AWS’ contract with Parler specifically provides Parler with the right to file in King

11   County Superior Court. See Exhibit 1 (attached hereto) at ¶ 14. Also, Washington law is specified

12   as the governing law under the contract. Id.

13          5.      As a result, Parler prepared and filed a complaint bringing solely Washington state-

14   based claims against Defendants (the “State Complaint”) and filed it at approximately 4:27 pm on

15   March 2, 2021. Later that evening, Parler’s other counsel, Mr. Groesbeck, filed a notice of

16   voluntary dismissal, without prejudice, of the Federal Action.

17          6.      After filing the State Complaint and notice of voluntary dismissal, Mr. Groesbeck

18   notified Defendants’ counsel via email that we had dismissed the Federal Action and filed the State

19   Complaint, as a professional courtesy. Mr. Groesbeck provided Defendants’ counsel with the state

20   court cause number.

21          7.      We were not able to serve the State Complaint on Defendants at the time Parler

22   filed it, because we contacted Defendants’ registered agent, which is located in Tumwater,

23   Washington, and learned that it closed its offices at 3:00 pm that day. However, at the time of

24   filing the State Complaint, Calfo Eakes made arrangements with a process server to have the State

25   Complaint and summons served on Defendants the following day, March 3, 2021.
      CALFO DECLARATION ISO PLAINTIFF’S                                                  LAW OFFICES
      MOTION FOR REMAND                                                              CALFO EAKES LLP
      (Case No. 2:21-cv-00270) - 2                                            1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:21-cv-00270-BJR Document 4 Filed 03/04/21 Page 3 of 3




 1          8.      On the morning of March 3, 2021, we provided the State Complaint and summons

 2   to our process server. According to the certificates of service, the process server served Defendants

 3   at 2:10 pm that day. Exhibit 2, attached, includes the certificates of service for both Defendants.

 4          9.      Defendants filed a notice of removal, which can be found at Dkt. #1, on March 3,

 5   2021 at 1:46 pm.

 6          I declare under perjury of penalty under the laws of the State of Washington and the

 7   United States that the foregoing is true and correct.

 8          Signed at Seattle, Washington, this 4th day of March, 2021.

 9

10
                                                   By   s/Angelo Calfo
11                                                   Angelo J. Calfo, WSBA# 27079

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      CALFO DECLARATION ISO PLAINTIFF’S                                                   LAW OFFICES
      MOTION FOR REMAND                                                               CALFO EAKES LLP
      (Case No. 2:21-cv-00270) - 3                                             1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
